Citation Nr: 0918985	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-24 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant requested a travel Board 
hearing in connection with the current claim.  The Veteran 
subsequently withdrew his request for a travel Board hearing 
in March 2007.

This case was previously before the Board in December 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in January 
2002 show that the Veteran had level I hearing in his right 
ear and level IX hearing in his left ear.

2.  The results of VA audiometric tests conducted in May 2002 
show that the Veteran had level I hearing in his right ear 
and level IX hearing in his left ear.

3.  The results of VA audiometric tests conducted in February 
2005 show that the Veteran had level I hearing in his right 
ear and level IX hearing in his left ear.

4.  The results of VA audiometric tests conducted in February 
2009 show that the Veteran had level I hearing in his right 
ear and level IX hearing in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus VA's duty to notify in this 
case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated April 2001 to February 2009.  The appellant was 
afforded VA medical examinations in May 2002 and February 
2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3.  The Veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).

In a rating decision, dated in December 2003, the Veteran was 
granted entitlement to service connection for bilateral 
hearing loss and was awarded a noncompensable evaluation; 
pursuant to Diagnostic Code 6100, effective January 31, 2001.  
The Veteran contends that his hearing loss disability is more 
severe than contemplated by a noncompensable evaluation.

In January 2002, the Veteran underwent a VA outpatient 
audiological consultation and examination, which revealed 
pure tone threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
40
60
LEFT
85
85
95
100

Pure tone threshold levels averaged 35 decibels for the right 
ear and 91 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 80 percent in his left ear.  The results in the 
right ear do not represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a), (b).  However, the results in 
the left ear represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a).  Therefore, the right ear 
must be evaluated only under Table VI and the left ear must 
be evaluated under both Table VI and Table VIa and then the 
higher of the two numbers is to be used in determining the 
disability evaluation.

Under Table VI, the examination results of the right ear 
correspond to level I hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level IV 
hearing loss.  Under Table VIa, the examination results of 
the left ear correspond to level IX hearing loss.  Therefore, 
the results of Table VIa for the left ear will be applied and 
the result is IX.  38 C.F.R. § 4.86(a).  The intersection 
point for the higher of the two levels for the left ear and 
the level for the right ear under Table VII shows that the 
Veteran's hearing loss warranted a noncompensable evaluation 
under Diagnostic Code 6100.

In May 2002, the Veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
40
60
LEFT
85
85
95
100

Pure tone threshold levels averaged 35 decibels for the right 
ear and 91 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 66 percent in his left ear.  The results in the 
right ear do not represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a), (b).  However, the results in 
the left ear represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a).  Therefore, the right ear 
must be evaluated only under Table VI and the left ear must 
be evaluated under both Table VI and Table VIa and then the 
higher of the two numbers is to be used in determining the 
disability evaluation.

Under Table VI, the examination results of the right ear 
correspond to level I hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level VIII 
hearing loss.  Under Table VIa, the examination results of 
the left ear correspond to level IX hearing loss.  Therefore, 
the results of Table VIa for the left ear will be applied and 
the result is IX.  38 C.F.R. § 4.86(a).  The intersection 
point for the higher of the two levels for the left ear and 
the level for the right ear under Table VII shows that the 
Veteran's hearing loss warranted a noncompensable evaluation 
under Diagnostic Code 6100.

In February 2005, the Veteran underwent a VA outpatient 
audiological consultation and examination, which revealed 
pure tone threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
50
70
LEFT
90
90
95
100

Pure tone threshold levels averaged 41 decibels for the right 
ear and 94 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 56 percent in his left ear.  The results in the 
right ear do not represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a), (b).  However, the results in 
the left ear represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a).  Therefore, the right ear 
must be evaluated only under Table VI and the left ear must 
be evaluated under both Table VI and Table VIa and then the 
higher of the two numbers is to be used in determining the 
disability evaluation.

Under Table VI, the examination results of the right ear 
correspond to level I hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level VIII 
hearing loss.  Under Table VIa, the examination results of 
the left ear correspond to level IX hearing loss.  Therefore, 
the results of Table VIa for the left ear will be applied and 
the result is IX.  38 C.F.R. § 4.86(a).  The intersection 
point for the higher of the two levels for the left ear and 
the level for the right ear under Table VII shows that the 
Veteran's hearing loss warranted a noncompensable evaluation 
under Diagnostic Code 6100.

In February 2009, the Veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
55
70
LEFT
90
90
95
105

Pure tone threshold levels averaged 46 decibels for the right 
ear and 95 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 68 percent in his left ear.  The results in the 
right ear do not represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a), (b).  However, the results in 
the left ear represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a).  Therefore, the right ear 
must be evaluated only under Table VI and the left ear must 
be evaluated under both Table VI and Table VIa and then the 
higher of the two numbers is to be used in determining the 
disability evaluation.

Under Table VI, the examination results of the right ear 
correspond to level I hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level VII 
hearing loss.  Under Table VIa, the examination results of 
the left ear correspond to level IX hearing loss.  Therefore, 
the results of Table VIa for the left ear will be applied and 
the result is IX.  38 C.F.R. § 4.86(a).  The intersection 
point for the higher of the two levels for the left ear and 
the level for the right ear under Table VII shows that the 
Veteran's hearing loss warranted a noncompensable evaluation 
under Diagnostic Code 6100.

The examiner, in February 2009, indicated that the main 
effect of the Veteran hearing loss was reported by the 
Veteran to be difficulty localizing sound sources.  The 
Veteran reported that he does residential maintenance work 
and has difficulty localizing sound sources.

In light of the evidence, the Board finds that entitlement to 
an initial compensable evaluation for bilateral hearing loss 
is not warranted.  Upon audiometric examination in May 2002 
and February 2009, the Veteran's bilateral hearing loss 
corresponded to a noncompensable evaluation.  At no time 
during the pendency of the appeal is there any evidence that 
the Veteran's bilateral hearing loss disability warranted a 
compensable evaluation.  As such, entitlement to an initial 
compensable evaluation for bilateral hearing loss must be 
denied.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  Although he 
argues that a compensable rating is warranted because the 
disability requires the use of hearing aids, that is not a 
basis for extraschedular consideration.  Indeed, the Board 
observes that there is no showing the disability results in 
marked interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10.  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the May 2002 examination was conducted before 
the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  The examiner did not provide any 
description of the functional effects of the Veteran's 
hearing disability.  However, the Veteran has not presented 
any evidence that the examination was defective or that there 
was any prejudice caused by any deficiency in the 
examination.

The outpatient VA audiometric tests preformed in January 2002 
and February 2005 were conducted before the examination 
worksheets were revised to include the effects of hearing 
loss disability on occupational functioning and daily life.  
The audiologists did not provide any description of the 
functional effects of the Veteran's hearing disability.  
However, the Veteran has not presented any evidence that the 
testing was defective or that there was any prejudice caused 
by any deficiency in the examination.

The February 2009 examination was conducted after the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  As noted above, the Veteran reported that he has 
difficulty localizing noise sources which impacts on his 
occupational and daily activities.  However, the Board notes 
that the Veteran reported that he was employed in residential 
maintenance work.  Thus, the examination report includes 
information concerning how the Veteran's hearing loss affects 
his daily functioning.  In short, the evidence does not show 
that the Veteran's difficulty hearing has resulted in marked 
interference with employment nor has the Veteran demonstrated 
any prejudice caused by a deficiency in the examination.


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


